DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 7-10, 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenwarne (WO 2015/179898) in view of Abdoli (JVET L0078).

	Regarding Claim 1, Rosenwarne (WO 2015/179898) discloses a method of video decoding performed in a video decoder (decoder Fig. 4), the method comprising:
	receiving a coded video bit stream (receiving encoded bit stream 312, Fig. 4);
	receiving an indicator indicating whether at least one of a current block and a neighboring block of the coded video bit stream is coded (prediction mode is decoded for a first block of two adjacent blocks, Abstract, e.g., intra block copy or palette mode, Pp. 35 lines 10-30) with a screen content mode (intra block copy or palette mode, Pp. 35 lines 10-30), the current block being adjacent to the neighboring block (first block of two adjacent blocks, Abstract; current and neighboring blocks, Fig. 8);
	and when the at least one of the current block and the neighboring block is indicated as being coded (e.g., edge 802, 804, 818, 806, 816, 814, Fig. 8), determining a boundary strength to be applied (boundary strength = 1, Fig. 11) to a boundary between a current sub-block in the current block (e.g., subblock 803 in block 803, Fig. 8) and a neighboring sub-block in the neighboring block (subblock 801 in block 801, Fig. 8), and performing deblocking on the boundary (filtering the edge between, Pp. 35 lines 10-30) between the current sub-block in the current block and the neighboring sub-block in the neighboring block (edge between two adjacent blocks, Pp. 35 lines 10-30) using a deblocking filter according to the determined boundary strength (filtering the edge with boundary strength = 1, Pp. 35 lines 10-30).
Rosenwarne does not disclose, but Abdoli (JVET L0078) teaches coded with block differential pulse-code modulation (BDPCM) (Block DPCM for Screen Content Coding, Title, whole document).
	One of ordinary skill in the art before the application was filed would have found applying the filtering of Rosenwarne on BDPCM blocks of Abdoli obvious because the filtering scheme of Rosenwarne is designed to preserve the fonts, window edges, and icons of screen content blocks predicted with screen-content-specific prediction modes (Pp. 3 lines 3-15), which BDPCM is. 

	Regarding Claim 2, Rosenwarne (WO 2015/179898) discloses the method of claim 1, wherein the neighboring sub-block is not coded with BDPCM (e.g., blocks 801, 815, 813, 811, 807, and 809, Fig. 8).

	Regarding Claim 3, Rosenwarne (WO 2015/179898) discloses the method of claim 1, wherein when the neighboring sub-block is coded (intra block copy or palette mode, Pp. 35 lines 10-30), the boundary strength of the deblocking filter is determined to be 1 or 2 (filtering the edge with boundary strength = 1, Pp. 35 lines 10-30).
Rosenwarne does not disclose, but Abdoli (JVET L0078) teaches coded with BDPCM (Block DPCM for Screen Content Coding, Title, whole document).
	One of ordinary skill in the art before the application was filed would have found applying the filtering of Rosenwarne on BDPCM blocks of Abdoli obvious because the filtering scheme of Rosenwarne is designed to preserve the fonts, window edges, and icons of screen content blocks predicted with screen-content-specific prediction modes (Pp. 3 lines 3-15), which BDPCM is. 

	Regarding Claim 7, Rosenwarne (WO 2015/179898) discloses the method of claim 1, wherein only one of the current block and the neighboring block is indicated as being coded (if either adjacent blocks are either intra block copy or palette, Pp. 35 lines 20-30), and the determining the boundary strength includes determining the boundary strength to be applied to the boundary between the current sub-block in the current block and the neighboring sub-block in the neighboring block as a fixed value (boundary strength = 1, Pp. 35 lines 10-20). 
Rosenwarne does not disclose, but Abdoli (JVET L0078) teaches coded with BDPCM (Block DPCM for Screen Content Coding, Title, whole document).
	One of ordinary skill in the art before the application was filed would have found applying the filtering of Rosenwarne on BDPCM blocks of Abdoli obvious because the filtering scheme of Rosenwarne is designed to preserve the fonts, window edges, and icons of screen content blocks predicted with screen-content-specific prediction modes (Pp. 3 lines 3-15), which BDPCM is. 

	Regarding Claim 8, Rosenwarne (WO 2015/179898) discloses an apparatus of video coding (decoder Fig. 4), comprising:
	processing circuitry (decoder Fig. 4). The remainder of Claim 8 is rejected on the grounds provided in Claim 1.

	Regarding Claim 9, Claim 9 is rejected on the grounds provided in Claim 2.
	Regarding Claim 10, Claim 10 is rejected on the grounds provided in Claim 3.
	Regarding Claim 14, Claim 14 is rejected on the grounds provided in Claim 7.

	Regarding Claim 15, Rosenwarne (WO 2015/179898) discloses a non-transitory computer-readable storage medium storing instructions which when executed by a processor cause the processor to perform (software, Pp. 36 line 10). The remainder of Claim 15 is rejected on the grounds provided in Claim 1.

	Regarding Claim 16, Claim 16 is rejected on the grounds provided in Claim 2.
	Regarding Claim 17, Claim 17 is rejected on the grounds provided in Claim 3.


Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenwarne (WO 2015/179898) in view of Abdoli (JVET L0078) and Nickerson (US Patent 5,528,238).

	Regarding Claim 4, Rosenwarne (WO 2015/179898) discloses the method of claim 1, wherein the performing deblocking further comprises:
	when the current and neighboring sub-blocks are coded (if two adjacent blocks are either intra block copy or palette, Pp. 35 lines 10-20), performing the deblocking on the boundary between the current sub-block in the current block and the neighboring sub-block in the neighboring block (boundary strength = 1, Pp. 35 lines 10-20). 
Rosenwarne does not disclose, but Abdoli (JVET L0078) teaches coded with BDPCM (Block DPCM for Screen Content Coding, Title, whole document).
Rosenwarne does not disclose, but Nickerson (US Patent 5,528,238) teaches performing the deblocking on the boundary between the current sub-block in the current block and the neighboring sub-block in the neighboring block (edge filtering to be applied, Column 40 lines 1-10) based on a determination that a difference in 42 quantization parameters between the current sub-block and the neighboring sub-block is greater than a threshold (if block on either side of edge has high quantization level, Column 40 lines 1-10). 
	One of ordinary skill in the art before the application was filed would have found applying the filtering of Rosenwarne on BDPCM blocks of Abdoli obvious because the filtering scheme of Rosenwarne is designed to preserve the fonts, window edges, and icons of screen content blocks predicted with screen-content-specific prediction modes (Pp. 3 lines 3-15), which BDPCM is. 
One of ordinary skill in the art before the application was filed would have been motivated to modify Rosenwarne to include filtering when a block on either side of the edge has a high quantization level because Nickerson teaches that there is probably a blocky artifact on this edge, Column 40 lines 1-10, and filtering would remove this artifact, improving the reconstructed image quality.

	Regarding Claim 11, Claim 11 is rejected on the grounds provided in Claim 4.
	Regarding Claim 18, Claim 18 is rejected on the grounds provided in Claim 4.


Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenwarne (WO 2015/179898) in view of Abdoli (JVET L0078) and Song (KR 101826353 B1).

	Regarding Claim 5, Rosenwarne (WO 2015/179898) discloses the method of claim 1, wherein the performing deblocking further comprises:
	when the current and neighboring sub-blocks are coded (if two adjacent blocks are either intra block copy or palette, Pp. 35 lines 10-20), performing the deblocking on the boundary between the current sub-block in the current block and the neighboring sub-block in the neighboring block (boundary strength, Pp. 35 lines 10-20). 
Rosenwarne does not disclose, but Abdoli (JVET L0078) teaches coded with BDPCM (Block DPCM for Screen Content Coding, Title, whole document).
Rosenwarne does not disclose, but Song (KR 101826353 B1) teaches performing the deblocking on the boundary between the current sub-block in the current block and the neighboring sub-block in the neighboring block (filtering strength becomes 2, Pp. 8 second to last paragraph) based on a determination that the current sub-block and the neighboring sub-block are coded with different BDPCM prediction modes (prediction modes of the P block and the Q block are not the same, Pp. 8 second to last paragraph). 
	One of ordinary skill in the art before the application was filed would have found applying the filtering of Rosenwarne on BDPCM blocks of Abdoli obvious because the filtering scheme of Rosenwarne is designed to preserve the fonts, window edges, and icons of screen content blocks predicted with screen-content-specific prediction modes (Pp. 3 lines 3-15), which BDPCM is. 
One of ordinary skill in the art before the application was filed would have been motivated to modify the boundary strength of Rosenwarne based on the prediction direction, as taught by Song, because Song teaches that if deblocking filtering is performed on an image in which a blocking effect is not exhibited, unnecessary operations are increased, and unintended unnecessary image quality deterioration may occur. Therefore, in order to perform more effective deblocking filtering, deblocking filtering of different strengths should be adaptively performed by classifying the degree of blocking phenomenon (Pp. 1, second to last paragraph).

	Regarding Claim 12, Claim 12 is rejected on the grounds provided in Claim 5.
	Regarding Claim 19, Claim 19 is rejected on the grounds provided in Claim 5.


Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenwarne (WO 2015/179898) in view of Abdoli (JVET L0078) and Wada (US PG Publication 2008/0200625).

	Regarding Claim 6, Rosenwarne (WO 2015/179898) discloses the method of claim 1, wherein the performing deblocking further comprises:
	when the current and neighboring sub-blocks are coded (if two adjacent blocks are either intra block copy or palette, Pp. 35 lines 10-20), performing the deblocking on the boundary between the current sub-block in the current block and the neighboring sub-block in the neighboring block (boundary strength = 1, Pp. 35 lines 10-20). 
Rosenwarne does not disclose, but Abdoli (JVET L0078) teaches coded with BDPCM (Block DPCM for Screen Content Coding, Title, whole document).
Rosenwarne does not disclose, but Wada (US PG Publication 2008/0200625) teaches performing the deblocking on the boundary between the current sub-block in the current block and the neighboring sub-block in the neighboring block (filter intensity is changed, Claim 2) based on a determination that at least one of the current sub-block and the neighboring sub-block has at least one non-zero coefficient (in the case where the number of non-zero coefficients included in the first quantized data is greater, Claim 2).
	One of ordinary skill in the art before the application was filed would have found applying the filtering of Rosenwarne on BDPCM blocks of Abdoli obvious because the filtering scheme of Rosenwarne is designed to preserve the fonts, window edges, and icons of screen content blocks predicted with screen-content-specific prediction modes (Pp. 3 lines 3-15), which BDPCM is. 
One of ordinary skill in the art before the application was filed would have been motivated to modify Rosenwarne to include filtering based on the number of non-zero coefficients because Wada suggests that it would suppress deterioration in picture quality [0053] caused on differences in quantized coefficients between neighboring blocks [0057], improving the quality of the reconstructed image. 

	Regarding Claim 13, Claim 13 is rejected on the grounds provided in Claim 6.
	Regarding Claim 20, Claim 20 is rejected on the grounds provided in Claim 6.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cha US 20070025448 A1
Gamei US 20150382003 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADAN E HAGHANI whose telephone number is (571)270-5631. The examiner can normally be reached M-F 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHADAN E HAGHANI/Examiner, Art Unit 2485